In a proceeding pursuant to CPLR article 78 to review a determination of the Lawyers’ Fund for Client Protection of the State of New York, dated July 16, 1997, which denied the petitioner’s application for reimbursement of funds allegedly misappropriated by an attorney, the petitioner appeals from a judgment of the Supreme Court, Kings County (Clemente, J.), entered February 6, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Lawyers’ Fund for Client Protection of the State of New York properly exercised its discretion in this proceeding. Santucci, J. P., Joy, Altman and Krausman, JJ., concur.